DETAILED ACTION Acknowledgment is made of applicant’s preliminary amendment filed 3/12/20.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2. 	The drawings received on 3/12/20 are acceptable.

Allowable Subject Matter
3. 	Claims 1 - 3 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art including Blaschke et al. disclose a method and apparatus for sinking a cased borehole for producing cased pile foundations comprising a crane, a drilling appliance capable of being lowered into the borehole and a tube extraction machine with double-acting lifting cylinders for increasing the drilling pressure and for extracting the drop tube after the pile has been concreted, Handy et al. disclose a rock borehole shear tester comprising an expansible shear head device within a pulling cradle that is lowered into a bore hole, wherein the device is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Blaschke et al. (4,202,416) disclose a method and apparatus for sinking a cased borehole for producing cased pile foundations.  	Handy et al. (4,075,885) disclose a rock borehole shear tester.	Handy (4,773,259) disclose a modified borehole shear tester. 6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/8/21